                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE



 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )      No. 3:02-CR-014
                                                 )
  RAUF MUHAMMAD                                  )


                                       ORDER

       The defendant, who is serving a life sentence, has filed a pro se motion for release

 from custody. The motion cites no authority by which such relief can be granted, and on

 the facts presented the Court is aware of none.       Thus, while the Court genuinely

 sympathizes with the concerns shared by the defendant, his motion [doc. 252] must be and

 is DENIED.

              IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




Case 3:02-cr-00014-RLJ-CCS Document 253 Filed 05/18/20 Page 1 of 1 PageID #: 243
